      Case 1:20-cv-06628-GBD-SLC Document 39 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GENT HAJDARAJ, and ENDRI HOXHA,

                              Plaintiffs,

         -v-
                                                            CIVIL ACTION NO.: 20 Civ. 6628 (GBD) (SLC)
A & B RESTAURANT GROUP LLC, SSAP LLC, B AND B
                                                                               ORDER
RESTAURANT GROUP LLC, AP & SS RESTAURANT
GROUP LLC, BENJAMIN RESTAURANT GROUP LLC,
ALBAN PRELVUKAJ, and ABNESHE SINANAJ,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         On March 25, 2021, the Court entered an Order to Show Cause directing Plaintiff to show

cause by April 9, 2021 why this case should not be dismissed under Rule 4(m) of the Federal Rules

of Civil Procedure or Rule 41(b) of the Federal Rules of Civil Procedure for failure to

prosecute. (ECF No. 35). On April 9, 2021, Plaintiff filed a notice of voluntary dismissal. (ECF No.

37). Accordingly, the Court deems the Order to Show Cause moot at this time.


Dated:          New York, New York
                April 12, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
